Title: To George Washington from Robert Lewis, 4 December 1796
From: Lewis, Robert
To: Washington, George


                        
                            
                            
                            Hon. Uncle,
                            Spring Hill Fauquier County Dec. 4th 1796
                        
                        
                        As some of your leases which were given for the term of ten years, on the
                            Goose-Creek tract of Land in the County, will expire the 25th of this month, and as you
                            seemed undetermined when I was last at Mount Vernon, whether you wou’d let them for a term
                            as long as in the first instance, or by the year only; I have suspended giving the tenants
                            in possession any encouragement with respect to new leases, until I shou’d hear from you—It
                            is my wish to have your opinion on this subject as soon as you can make it convenient. I am
                            daily importuned by the tenants for some reply. You supposed when we convers’d upon this
                            business, that as the tenancies which wou’d become vacant this fall, would generally be
                            improved, and of more value than, when originally let, it was best to rent them by the year
                            only, if good tenants could be had; This I fear will be a difficult point to accomplish, as
                            those who are esteemed punctual good men, will not be fixed in a situation of so much
                            uncertainty, and for the short space of one year; therefore, I am, the more willing to adopt
                            another opinion (with your concurrance) which you supposed wou’d be equally advantageous,
                            that is to give a lease for a term not exceeding seven years, with absolute covenant on the
                            part of the tenant not to sell, waste, or use more timber than what is necessary for
                            fire-wood and inclosures, and further, that no additional clearings shall be made without
                            the consent of the Landlord or his agent. Many there are who have cleared every acre they
                            were entitled to, and many more who have greatly exceeded the limits prescribed in the
                            leases by cutting into their reserve lands very considerably. I
                            wou’d also suggest another article that might be added with as much propriety as either of
                            the former (Viz.) Every tenant shall lay his farm off into three fields, and shall oblige
                            himself under the forfeiture of his lease, not to cultivate either of those fields more than
                            once in three years in Indian corn; and moreover, shall agree to sow the same field down in
                            some kind of small grain, in the course of the year in which the corn shall be made. By this
                            mode of cultivation your land will improve yearly, and be of far greater value when
                            surrended by the tenant at the expiration of his lease. Notwithstanding most of them have
                            tolerable improvements, yet the land is much inferior to what it was formerly, owing to
                            their mode of cultivation.
                        They have but two fields which are eternally under tillage, & by this
                            practice, and on land which is naturally wavy, with a thin soil, the lotts have been so worn
                            as to supersede the idea of raising the rents, more than thirty shillings per hundred acres;
                            and this can only be warranted by the prices of all kinds of produce, which are still high
                            comparing them with former years.
                        
                        Shortly after my arrival here from Mount Vernon, I applied to Wm Garner (who I
                            recommended to you as a good house-joiner) but a previous engagement prevented our
                            bargaining.
                        
                        I have completed a survey on the land which you were so good as to give me on
                            Deeprun, and find there will be some part of it disputed, as one Savage a Surveyor sold a
                            hundred and fifty acres of it to a man by the name of Earl, who sold it to another by the
                            name of Barber who has had it in possession fifty one years; and I am told by the laws of
                            this State he is entitled to it by possession; this being the case I have come to a
                            determination to compromise, and sell him my right; the value of which is to be ascertained
                            by three disinterested Gentlemen, I find also by my Grandfathers Will that you are entitled
                            to one half of 4663 acres, and my Uncle Samuel Washington to the other half, which is said
                            to have been run by Mr Lawrence Washington senior of
                                Chotank, who claims by purchase from you; as these are circumstances
                            which you never informed me of, and as the purchasers from Mr Washington
                            can produce no title from you, nor does their deeds recite how he came by the land; I have thought proper to write to you respecting it, and to beg you
                            will give me some information more satisfactory than what I can collect from these men. I am
                            well convinced (unless you were present when these lines run) that fair
                            play has not been exercised in the division in regard to you: as the lower end of the land
                            which is claimed by Warner Washington (as a purchaser from my Uncle Samuel) which lies in
                            the main fork of Deeprun, is worth at least double as much as the upper end which is said to
                            have been laid off as your part. Again in the division between you and Mr L. Washington
                            there is no comparisson between the two tracts in regard to their quality. Mrs Lewis unites with me in love to my Aunt—I remain your much obliged and
                            affectionate nephew—
                        
                            Robt Lewis
                            
                        
                    